     Case 3:20-cv-00395-LRH-WGC Document 19 Filed 06/09/21 Page 1 of 1



 1

 2                                 UNITED STATES DISTRICT COURT

 3                                       DISTRICT OF NEVADA

 4

 5    DEVON COOPER,                                     Case No. 3:20-cv-00395-LRH-WGC
 6                        Petitioner,                   ORDER
 7            v.
 8    WILLIAM GITTERE, et al.,
 9                        Respondents.
10

11           This is a habeas corpus action under 28 U.S.C. § 2254. On June 7, 2021, the court entered

12   an order granting respondents' motion to dismiss. ECF No. 17. On June 8, 2021, the court

13   received an electronic notice from Ely State Prison, Petitioner Cooper's address of record, that

14   Cooper was transferred to the High Desert State Prison on August 20, 2020. ECF No. 18. The

15   court will change Cooper's address and send him another copy of the order. The court reminds

16   Cooper that under Local Rule IA 3-1 he must keep his address up to date himself. Otherwise, he

17   risks missing important deadlines or the dismissal of this case.

18           IT THEREFORE IS ORDERED that the clerk of the court change petitioner's electronic-

19   service address to High Desert State Prison Law Library.

20           IT FURTHER IS ORDERED that the clerk provide copies of this order, the order of

21   June 7, 2021 (ECF No. 17), and the electronic notice of June 8, 2021 (ECF No. 18) to petitioner

22   in a manner consistent with the clerk's current practice, such as regeneration of notices of

23   electronic filing to petitioner.

24           DATED this 9th day of June, 2021.
25                                                          ________________________________
                                                            LARRY R. HICKS
26                                                          UNITED STATES DISTRICT JUDGE
27

28
                                                        1
